UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 9, 2011 Southwest Oil & Gas Income Fund X-A, L.P. (Exact name of Registrant as specified in its charter) Delaware 0-18996 75-2310854 (State or other jurisdiction of (Commission File (I.R.S. Employer incorporation or organization) Number) Identification Number) 6 Desta Drive, Suite 6500, Midland, Texas 79705-5510 (Address of principal executive offices) (Zip code) Registrant's Telephone Number, including area code:(432) 682-6324 Not applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) þSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2 (b) under the Exchange Act (17CFR 240.14d-2 (b)) ¨Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17CFR 240.13e-4 (c)) Item 7.01 – Regulation FD Disclosure. On September 9, 2011, Southwest Royalties, Inc. (“SWR”), the general partner of Southwest Oil & Gas Income Fund X-A, L.P. (the “Partnership”) mailed a letter to the limited partners of the Partnership announcing a proposed merger to acquire the Partnership and 23 other limited partnerships for which SWR serves as general partner.A copy of the letter is furnished as Exhibit 99.1 to this Form 8-K and is incorporated herein by reference.This information, including Exhibit99.1, is being furnished pursuant to Item7.01 of Form 8-K and shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, or otherwise subject to liabilities of that section. Item 9.01 – Financial Statements and Exhibits. (d)Exhibits. Exhibit No.Description Letter to Limited Partners dated September 9, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereto duly authorized. Date:September 9, 2011 Southwest Oil & Gas Income Fund X-A, L.P., aDelaware limited partnership By: Southwest Royalties, Inc., Managing General Partner By: /s/ Michael L. Pollard Michael L. Pollard Senior Vice President EXHIBIT INDEX Exhibit No.Description Letter to Limited Partners dated September 9, 2011
